Title: From David Humphreys to Heman Swift, 17 August 1783
From: Humphreys, David
To: Swift, Heman


                        
                            Sir
                            Head Qurs Newburgh Augst 17th 1783.
                        
                        I had the honour, last Evening, to receive your favour of the same date and have communicated the sentiments
                            contained therein to the Commander in Chief. In consequence of which His Excellency desires me to acquaint you, for the
                            information of the Officers of the Connecticut Regiment, that although he proposes setting out for Princeton to morrow upon
                            the request of Congress, without knowing for what particular purpose, or for how long a time they may require his presence
                            at that place; yet he expects the pleasure of seeing his Friends again in this Quarter, before he retires to private life,
                            and for that reason alone waved all Ceremony in taking leave of the Army at this time.
                        His Excellency the General farther directs me to signify to you, the extreme sensibility with which he is
                            affected by the friendly sentiments expressed for him by the Officers of the Connecticut Regiment and he intreats they may
                            be assured, that he experiences, with the most perfect reciprocity, the sincerest feelings of affection, regard and Esteem
                            for them. I have the honour to be with perfect respect Sir Your Most Obt humble servt
                        
                            D. Humphrys A.D.C.
                        
                    